Case 2:20-cv-01751-JCM-BNW Document 17
                                    15 Filed 03/05/21
                                             03/01/21 Page 1 of 6
Case 2:20-cv-01751-JCM-BNW Document 17
                                    15 Filed 03/05/21
                                             03/01/21 Page 2 of 6
Case 2:20-cv-01751-JCM-BNW Document 17
                                    15 Filed 03/05/21
                                             03/01/21 Page 3 of 6


                                  ORDER

       At ECF No. [15] is a motion by plaintiff to substitute party. Plaintiff seeks to
substitute Mr. Steven R. Loomis as special administrator of the estate of Peter Schmitt in
place of Mr. Peter Schmitt. The motion is unopposed. ECF No. [16]; see also LR 7-2(d).
IT IS THEREORE ORDERED that plaintiff's motion is GRANTED.

                                               IT IS SO ORDERED
                                               DATED: 5:30 pm, March 05, 2021



                                               BRENDA WEKSLER
                                               UNITED STATES MAGISTRATE JUDGE
Case 2:20-cv-01751-JCM-BNW Document 17
                                    15 Filed 03/05/21
                                             03/01/21 Page 4 of 6
Case 2:20-cv-01751-JCM-BNW Document 17
                                    15 Filed 03/05/21
                                             03/01/21 Page 5 of 6
Case 2:20-cv-01751-JCM-BNW Document 17
                                    15 Filed 03/05/21
                                             03/01/21 Page 6 of 6
